Order filed, December 4, 2012.




                                       In The

                    Fourteenth Court of Appeals
                                   ____________

                                 NO. 14-12-00967-CV
                                   ____________

  KINGS RIVER TRAIL ASSOCIATION, INC. AND KINGS RIVER VILLAGE
             COMMUNITY ASSOCIATION, INC., Appellant

                                         V.

                PINEHURST TRAIL HOLDINGS, LLC, Appellee

                                   ____________

                                 NO. 14-12-01008-CV
                                   ____________

               PINEHURST TRAIL HOLDINGS, LLC, Appellant

                                         V.

  KINGS RIVER TRAIL ASSOCIATION, INC. AND KINGS RIVER VILLAGE
             COMMUNITY ASSOCIATION, INC., Appellee




                    On Appeal from the 152nd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2010-30418
                                         ORDER

       The reporter’s record in this case was due November 22, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Cynthia Martinez Montalvo, the official court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                        PER CURIAM